i          i         i                                                                  i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-08-00708-CV

                                          Stephen Lee GRAY,
                                        Appellant/Cross-Appellee

                                                     v.

                                         Martha Ellen GRAY,
                                        Appellee/Cross-Appellant

                      From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CI-18391
                                Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: February 25, 2009

DISMISSED

           Appellant/cross-appellee Stephen Lee Gray has notified the court that all issues related to his

appeal against appellee/cross-appellant Martha Ellen Gray have been settled. Appellant/cross-

appellee’s motion to dismiss is granted, and his appeal is dismissed. See TEX . R. APP . P. 42.1. This

dismissal does not affect the status of appellee/cross-appellant Martha Ellen Gray’s appeal.



                                                          PER CURIAM